Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Restriction
Applicants’ election of Group I (Claims 1-14) in the reply filed on 21 September 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  In view of the search, the restriction has been withdrawn. 

Status of Application
2.	The instant application was filed 3 January 2019.  Claims 1-20 are currently pending and examined on the merits within. 

Claim Rejections – 35 U.S.C. 112, 2nd Paragraph or 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


6.	Claim 9 recites the limitation "the L-Lysine HCl" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

7.	Claim 9 recites “wherein the active ingredients comprise each of the Avena Sativa extract, the L-Taurine, the L-Lysine HCl, the L-Arginine, and the L-Carnitine”.  This depends from claim 8 which already includes all of these ingredients.  The claim implies that the ingredients may have been alternative embodiments in claim 8 instead of required; however claim 8 uses “and” not “and/or”.  With the exception of defining L-Lysine as a hydrochloride, the claim does not seem to further limit claim 8.  

8.	Claim 10 recites “L-Lysine is in an amount of about 5 mg” which depends from claim 9, which is directed to “L-Lysine HCl” and depends from claim 8 which recites “L-Lysine at about 5 mg”.  The metes and bounds of the claims cannot be determined. Clarification is requested regarding L-Lysine versus L-Lysine HCl.



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615